 134DECISIONSOF NATIONALLABOR RELATIONS BOARDPayless Drug Store of Port Angeles,Inc.andRetailStore Employees Union Local 381,Retail ClerksInternationalAssociation,AFL-CIO.Case19-CA-6376April 18, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSaWashington corporation engaged in the retail sale ofgeneralmerchandiseat PortAngeles,Washington. Re-,apondent,ReenieShoe Company,is a Washington corpora-tion engaged in the retail sale of shoes and related shoeproducts in the sole leased department within thefacility ofRespondentPayless at Port Angeles,Washington. BothRespondents annuallyenjoya volume of business in excessof $500,000 and purchase goods and services from outsidethe StateofWashington valued in excessof $50,000. I findthat the operations of Respondents affect commerce withinthe meaning of Section 2(6) and(7) of the Act.On December 27, 1973, Administrative Law JudgeMartin S.Bennett issuedthe attachedDecision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and theRespondentfiled a brief to the Board in support ofthe Decisionof the Administrative Law Judge.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelationsBoard hasdelegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theDecision in light of the exceptions and briefs and hasdecided to affirm the Administrative Law Judge'srulings,findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: Thismatter was heard at Port Angeles, Washington, on October9 and 10, 1973. The amended complaint, issued August 28and based upon charges filed April 24 and August 27,1973, by Retail Store Employees Union Local 381, RetailClerks International Association, AFL-CIO, herein theUnion, alleges that Respondent, Payless Drug Store of PortAngeles, Inc., herein Payless, has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.' Briefs have been duly submitted.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent, Payless Drug Store of Port Angeles, Inc., isIReem Shoe Company,also spelled in the complaint as Reeme, isnamed in the caption of the complaint as a Party in Interest, and is alsoreferred to as Respondent Reeme.2The initial complaint alleged only certain violations of Section 8(a)(1).II.THELABOR ORGANIZATION INVOLVEDRetail Store EmployeesUnion Local 381,Retail ClerksInternationalAssociation, AFL-CIO,is a labor organiza-tion within the meaningof Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Introduction; the IssuesRespondent opened its Port Angeles store on October 3,1972, and in approximately February 1973, the Unioncommenced an initial organizationalcampaign.Meetingsstarted in March and a demand for recognition was madeon or about April 7. An election was agreed to butpostponed becauseof theinstant charges.The GeneralCounsel alleges various acts of interference, restraint, andcoercion,contends that these also constituted a refusal tobargain, and seeks a bargaining order.2B.Sequenceof EventsThere is much evidence pro and con in this case, butperhaps best illustrative of the weakness of the GeneralCounsel'scase is his allegation of surveillance of unionactivities.1.Al Reed enjoys the title of security supervisor forRespondent, but the record is barren of any indication thathe is a supervisor within the meaning of the Act. Be that asitmay, he visits various of Respondent's stores in a securitycapacity,protecting against theft of merchandise bycustomers and presumably by employees as well. Thus, hespent some 4 to 5 days in the Port Angeles store during arelevant 6- to 8-week period in 1973.On March 15, 1973, Reed was fortunate or unfortunateas the case may be to join another employee, Ghiorso, at alocal tavern for a beer. Ghiorso, on this occasion,announced that he planned to attend a union meeting andinvitedReed to do likewise. Reed expressed reluctance,Ghiorso opined that the meeting would not take more than10 or 15minutes, and proposed that they thereafter partakeof another beer.Reed ultimately agreed to attend and did so. Some fourunion representatives and several employees were present.Reed was offered and accepted a cup of coffee and, shortlythereafter, left with Ghiorso for their second beer. While itUpon appeal, the Regional Director was directed by the Office of Appealsof the General Counsel to add additional violations of Section 8(axl) and arefusal to bargain within the meaning of Section 8(aX5) of the Act.210 NLRB No. 33 PAYLESS DRUG STORE OF PORT ANGELES, INC.appears that managementlearned of the attendance ofReed at thismeeting and directed him not to do so again,the simpleanswer is that the record will not support afindingthat he was a supervisor or a representative ofmanagementor indeed that he wasengaged in surveillanceof unionactivities.Iseeno support for the GeneralCounsel's contention herein.2.The General Counsel has placed muchstress upon ameeting ofstore employees on March 8. It is undisputedthat the initialtheme of thismeeting wasa discussion byStoreManagerDuane Vernon concerning an impendingsalespromotion program and contest with prospectivebenefitsfor participating store employees.Threewitnesses for the General Counsel, SandraChapman, Patricia Lack, and Donna Hugo,in essencetestifiedthat,during the course of this meeting, Vernonstatedthat he would rather close the store than negotiatewiththeUnion. However, three other witnesses for theGeneral Counsel testified flatly to the contrary. Ellis Ewingrecalled nothingbeing said by Vernon about the closing ofthe store,John Kalbfleisch recalled nothing on this topic,and John Noonan remembered only a comment at a latermeetingthat, in the event of a strike, supervisory personnelmight notbe able to keep the store open. Supplementingthe foregoing was the testimony of otherwitnesses,namely,Linda Hendrickson, Alice Schnase, Betsy Jacobs, JuanitaJacobs, and Joel Norris, all to the effect that they recalledno suchthreat on this occasion. I find that the evidencedoes not preponderate in favor of the General Counsel onthis issue.3.There is also an allegation, tailored to the March 8meetingand later meetings, that Vernon threatened to dragout negotiations until the Union was forced to strike. Butthe evidence in support thereof is less than convincing.Thus, Ellis Ewing testified that Vernon told them that hewished to give the employees sufficient time to decide whattheywanted. Patricia Lack testified that Vernon saidnegotiations could drag out and this might result in astrike, although she later testified that she did not recalljust how the matter arose. According to John Kalbfleisch,Vernon said that negotiations could be carried on for along time.As Respondent points out, Lack's testimony reflects aprophecy rather than a threat of recrimination. Here again,witnessesBetsy Jacobs, Juanita Jacobs, Tom Ghiorso, andJoel Norris recalled nothing being said about the draggingout of negotiations. Indeed, as Betsy Jacobs put it, Vernontold them that he would negotiate to the best of his abilityto obtain the best contract if a majority of the employeesdesired a union. This ties in with the testimony of Vernon,an impressivewitness,thathe told the employees onMarch 18 that if a majority selected the Union, he wouldnegotiatea contract from scratch because wage rates inPort Angeles reflected a lower cost of living than that inSeattle.4.TheGeneralCounsel alleges thatRespondentpromulgated a rule forbidding employees to discuss theUnion during coffee breaks and lunch periods.Here, aswell, the testimony of the witnesses for the GeneralCounsel leaves much to be desired.DonnaHugo recalled only that Manager Vernon told135the employeesata regularemployee meeting that hewished there to be noarguing and fighting in thelunchroom. Thisties in withthe testimony of Vernon thaton a Saturday morning he heard employees yelling andarguing in the lunchroom for some 25minutes whereas anormal break lasts no more than15 minutes.He went tothe lunchroom, unaware of the topicof discussion,told theemployees that they had exceededtheir breaktime, andadded that if they were emotionally upset theycould notproperly service customers in such astate.Patricia Lackrecalled nothing being said bymanagement about discuss-ing the Union on companypremisesand, indeed,recalledthat the Union was discussed extensively during coffeebreaks.Sandra Chapman recalled that she voicedher irritationto Vernon on one occasion about being questioned by co-workers during her lunch period about the Union. Vernontold an assemblage that he did not wish employees to beharassed during their breaks or lunch periods, that storetime was for the Employer, and that he did not wantanyone discussing the Union or anythingelse "duringworking hours." She recalled that the Union wasconsist-ently discussed by employees during theirbreak periods.The General Counsel has relied on the testimonyof EllisEwing, a rather vague witness. He claimed that at ameeting on March 8 Vernon told them not to talk aboutthe Union during "store hours," not to talk aboutthe "fishin the sea," and not to discuss the Unionduring breaks orlunch periods. Vernon recalled one occasion,at a storemeeting, when Ewing stated, on thesalesfloor, that he hadinvited an employee to attenda union meeting that night.Vernon responded that he did notcare if the fish werebiting or whether there was a union meeting that night, butthat,on thesalesfloor, the prime responsibility of theemployee was to service the customer.Here as well there is a plethora of evidence to supportRespondent. Teresa Moulton flatly recalled that,duringMarch and April, Vernon told the employeesatmeetingsthat they could entertain their own views about the Union,they were not to discuss this topic during working time onthe sales floor, and that it was "fine" to do so on their owntime. She specifically recalled that the Union was frequent-lydiscussed during coffee breaks in March and April.Betsy Jacobs recalled that at the March 8 meeting, andperhaps on other occasions, Vernon stated that theemployees could discuss the Union on their own time, suchas during lunch or on coffee breaks, but not to do so on thesales floor during working hours. In addition, Sue Williamstestified that they were told during March and April thatthey could discuss the Union as they chose, but not to doso during working time. She as well heard the Unionfrequently and openly discussed in the lunchroom duringbreaks. Floorman Tom Ghiorso, previously referred toherein as the one who invited Reed to a union meeting,recalled that at meetings in March and April, Vernonasked them to refrain from discussing the Union on thesales floor, that there was business to be transacted in thatarea, but that it was their own choice to discuss the Unionoff work, in the lunchroom, or during breaks.Isee little support herein for the General Counsel. Theevidence heavily preponderates,and Ifind, thatRespon- 136DECISIONSOF NATIONALLABOR RELATIONS BOARDdentpromulgateda rule restricting union discussions tononworking time and also forbiddingsame on the salesfloor during workingtime.Moreover, the record is entirelydevoid of any evidence of disparate application of this ruleto uniontopics and not to others.5.Respondent has a plan whereby employees enjoy aworking condition permitting them to purchase storeproducts at a discount by use of a company discount book.The General Counsel contends that Respondent, in itsresistanceto the Union, advised employees that theirspouses could no longer usethe employee discount books.But the recordis clear,and it is undisputed, that therealways hasbeen a largesign posted in the employeelunchroom that "Employees only" are authorized to writeup their respective purchases. There is evidence that therule was violatedin some instancesand Manager Vernonuncontrovertedly testified that, prior to theMarch 8meeting,he personally reproached 4 out of approximately40 employees about violating the rule.Ellis Ewing testified that employees are given a discountbook with the employee's name therein; the rule forbiddingpurchases by spouses is explained therein, but he personal-ly broke the rule from the first day of his employment.JohnKalbfleisch recalled only that at the March 8meeting,Vernon explained the workings of the discountprocedure in terms of an existing employee benefit.Ewing did recall being told after March 8 by Vernon, aswell as by Assistant Manager Andrew Striefel, that it wascontrary to company policy for spouses to write uppurchases under the discount procedure. Prior thereto, hiswife had exercised this privilege extensively. He admittedviolating the rule from his first day of employment and hassince then been discharged for an unrelatedcause.PatriciaLack recalled that Manager Vernon complained aboutspousesusing the discount book. She conceded that shewas aware ofthe rule and that her spouse had never usedthe discount book.The testimony of Alice Schnase, a checker in customerservice,discloses that as early as February 25 she learnedthat spouses were violating the rule. She spoke to Vernonabout this, and he registered genuine shock, explaining thatthis was contrary to store policy. Vernon declared that hewished this stopped and this has since been done.Betsy Jacobs recalled that the handling of employeediscountswas discussed at a number of meetings ofemployees prior to March 8. Juanita Jacobs, hired inOctober 1972 and no longer in the employ of Respondent,flatly recalled that upon her hire Vernon explained at anemployee meeting that spouses were not allowed to sign fordiscount purchases. I find that the evidence does notpreponderate in favor of the position of the GeneralCounsel herein.6.The General Counsel attacks the time clock proce-dure. He relies upon testimony that department heads werenot required to clock in orout on time.But both EllisEwing and John Noonan, in behalf of the GeneralCounsel, flatly testified that they were instructed, upontheir initial hire,to use the time clock.Both testified thattheywere lax in observing this procedure thereafter.The simple answer is that the vast majority of employeesand department heads followed the timecard punch-inprocedure.There is ample evidence that employees wereinstructed by management that they were to utilize thetimecard procedure and to punch in and out no less than 5minutes before and after the appropriate punch-out time;manifestly,this ties in with Fair Labor Standards Actprocedures.I see little here to assist the General Counsel.7.The General Counsel alleges that Respondent madeforms available to employees whereby they could resignfrom the Union.While this is troublesome,here again, thesimple answer is, as employee Sue Williams testified, thatshe and another named employee asked Manager Vernonhow to withdraw from the Union.Vernon responded thathe would consult with his attorney and duly advise her.Vernon uncontrovertedly testified,and I so find, thatafter checking with his counsel,he announced to employ-ees at a regularly scheduled employee meeting that such arequest had been made,that he had checked with hisattorney,that a form reflecting resignation from the Unionhad been prepared,and that copies thereof were availableon the desk at the close of the meeting.It is uncontrovertedthat 10 such forms had been prepared and were duly madeavailable on the desk after the meeting.The record doesnot disclose if any of these were utilized.Iam notconvinced that this supports a finding in favor of theGeneral Counsel that Respondent arranged withdrawal ofunion membership unlawfully within the meaning of theAct,particularlywhere this activity was initiated byemployees;Itherefore recommend dismissal of thisallegation.SeeNorthAmerican Aviation,Inc.,163 NLRB863, andClark Control,Divisionof A. O.Smith Corpora-tion,166 NLRB 266.8.The General Counsel has also alleged a refusal tobargain based upon the alleged violations of Section8(a)(1).As found,these have been dismissed in theirentirety.I see no need therefore to treat with the questionof appropriate unit and majority representation thereinand recommend the dismissal of this allegation of thecomplaint.CONCLUSIONS OF LAW1.PaylessDrug Store of Port Angeles,Inc., is anemployer whose operations affect commerce within themeaning of Section 2(6) and(7) of the Act.2.Retail Store Employees Union Local 381,RetailClerksInternationalAssociation,AFL-CIO,isa labororganization within the meaning of Section 2(5) of the Act.3.Respondent has not engaged in unfair labor prac-ticeswithin the meaning of Section 8(aX5) and(1) of theAct.Upon the foregoing findings of fact,conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, Ihereby issue the following recommended: PAYLESS DRUG STORE OF PORT ANGELES, INC.137ORDERSThe complaint is dismissed in its entirety.3 In the event no exceptions are filed as provided by Sec 102.46 of the102.48 of the Rulesand Regulations,be adopted by theBoard and becomeRules and Regulations of the National Labor Relations Board, the findings,its findings, conclusions,and order,and all objections thereto shall beconclusions, and recommended Order herein shall, as provided in Sec.deemedwaived forall purposes.